110 U.S. 385 (1884)
EX PARTE CLODOMIRO COTA.
Supreme Court of United States.
Submitted January 22d, 1884.
Decided February 4th, 1884.
ON CERTIFICATE OF DIVISION OF OPINION FROM THE DISTRICT OF CALIFORNIA.
Mr. Assistant Attorney-General Maury for the United States.
No counsel appeared for Clodomiro Cota.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It was decided at the last term in Ex parte Tom Tong, 108 U.S. 556, that this court could not take jurisdiction of a certificate of division in opinion between the judges of a Circuit Court *386 in proceedings under a writ of habeas corpus until final judgment had been rendered in accordance with the opinion of the presiding justice or judge. This is such a case, and it is consequently remanded to the Circuit Court for further proceedings according to law.